Citation Nr: 0513095	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  02-20 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether the RO's severance of entitlement to service 
connection for degenerative joint disease (DJD) of the knees 
was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from June 1986 to September 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Jurisdiction of the claims file 
subsequently was transferred to the Huntington, West 
Virginia, RO due to the veteran's change of residence.

The veteran indicated in his December 2002 substantive appeal 
that he desired a Board Hearing.  A July 2004 Board letter 
informed the veteran that his hearing was schedule for 
September 16, 2004.  The claims file reflects no evidence of 
the letter having been returned as undelivered.  The veteran 
failed to appear for his hearing.  This case was thereafter 
processed as though the hearing request had been withdrawn.  
See 38 C.F.R. § 20.702 (2004).

The sequence of events which led to this appeal began with 
the veteran's August 2000 application for an increased rating 
for his bilateral DJD of knees disability.  The RO issued the 
September 2001 proposed severance of service connection 
without adjudicating the veteran's application for an 
increase, which is still pending adjudication.  Thus, in 
light of the disposition below, the veteran is entitled to an 
adjudication of his application for an increase for the 
period beginning on the date of receipt of that claim.  That 
issue is hereby referred to the RO for appropriate 
development and action.


FINDINGS OF FACT

1.  The RO granted service connection for DJD of the knees by 
means of an October 1992 rating decision, effective March 30, 
1992.

2.  The RO proposed to sever service connection for DJD of 
the knees in a September 2001 rating decision.  Severance was 
thereafter accomplished by means of a January 2002 rating 
decision, effective April 1, 2002.

3.  Service connection for DJD of the knees had been in 
effect for 10 years.

4.  The grant of service connection for DJD of the knees was 
not based on fraud or a lack of requisite service or 
character of discharge.


CONCLUSION OF LAW

As a matter of law, severance of service connection for DJD 
of the knees was improper.  38 U.S.C.A. §§ 1131, 1159 (West 
2002); 38 C.F.R. §§ 3.105, 3.303, 3.957 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), was in effect during 
the pendency of this appeal the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

In an October 1994 rating decision, the RO granted service 
connection for DJD of the knees, effective March 30, 1992.  
In a September 2001 rating decision, the RO proposed to sever 
service connection for DJD of the knees, and a January 2002 
rating decision severed service connection, effective April 
1, 2002.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).

The term "active military, naval, or air service" includes 
active duty.  38 U.S.C.A. § 101(24)(A) (West 2002).  The term 
"active duty" means full-time duty in the Armed Forces, 
other than active duty for training.  38 U.S.C.A. 
§ 101(21)(A) (West 2002).  As evidenced by his DD Form 214, 
the veteran served on active duty under honorable conditions 
beginning on June 24, 1986, and ending on September 22, 1989.

Under 38 C.F.R. § 3.105(d) (2004), subject to the limitations 
contained in 38 C.F.R. §§ 3.114 and 3.957 (2004), service 
connection will be severed only where evidence establishes 
that it is clearly and unmistakably erroneous (the burden of 
proof being upon the Government).  Id.; see also Graves v. 
Brown, 6 Vet. App. 166, 170-71 (1994).

Section 1159 of title 38, United States Code, provides:

Service connection for any disability or death granted 
under this title which has been in force for ten or more 
years shall not be severed . . . except upon a showing 
that the original grant of service connection was based 
on fraud or it is clearly shown from military records 
that the person concerned did not have the requisite 
service or character of discharge.  The mentioned period 
shall be computed from the date determined by the 
Secretary as the date on which the status commenced for 
rating purposes.

38 U.S.C.A. § 1159 (West 2002).  This statutory provision is 
implemented by regulation which provides that . . . . "[t]he 
10-year period will be computed from the effective date of 
[VA's] findings of service connection to the effective date 
of the rating decision severing service connection, after 
compliance with § 3.105(d)."  38 C.F.R. § 3.957 (2004).

Thus, these sections limit VA's authority to correct clearly 
and unmistakably erroneous determinations of service 
connection for a protected disability only when the grant was 
based upon fraud or the veteran did not have the requisite 
service or character of discharge.  VAOPGCPRE 6-2002 (July 
16, 2002) (citing VAOPGCPREC 13-96 (Nov. 1996)).  
Accordingly, pursuant to the statute, a determination of 
service connection that has been in force for 10 years 
generally may not be severed, even if it was clearly and 
unmistakably erroneous.  Id.

In the October 1994 rating decision, the RO considered the 
service medical records, to include the Medical Evaluation 
Board recommendations, and the VA examination reports of June 
1992 and August 1993, and determined that this evidence 
established the onset of DJD of the knees, claimed as 
bilateral leg pain and shin splints.  Service connection was 
granted for bilateral DJD of knees, evaluated as 10 percent 
disabling, effective from March 30, 1992.

In the September 2001 rating decision, the RO proposed to 
sever the veteran's grant of service connection for bilateral 
DJD of the knees.  The rating decision reflected the results 
of the 2000 and 2001 examinations, and referenced that the 
veteran had not responded to a February 2001 letter which 
requested that he provide any additional evidence he had.  
The October 2001 RO letter informed the veteran that it was 
proposing to sever his service connection because the RO 
determined that the prior grant was erroneous, in that there 
was no objective evidence to confirm the diagnosis of DJD of 
the knee listed in the 1993 examination report.  The letter 
informed the veteran that he could submit evidence through 
the mail or in person and explained the consequences to 
payment of his benefits if he waited more than 60 days to 
submit evidence and if he did so within 30 days.  The letter 
also informed the veteran that he was entitled to request a 
personal hearing and that he was entitled to representation.  
The letter informed the veteran that, if he did not respond 
within 60 days, the RO would make a final decision and inform 
him of the decision.  38 C.F.R. § 3.105(d).

The January 2002 rating decision severed service connection 
for DJD of the knees, effective April 1, 2002.  The January 
2002 RO letter explained the decision and again informed the 
veteran that he could submit additional evidence and 
explained his appeal rights.

Thus, at the time the RO severed service connection for DJD 
of the knees, the veteran was in receipt of service 
connection for both knee disabilities for 10 years.  As 
discussed above, once service connection has been in effect 
for 10 years, it may not be severed in the absence of fraud 
or lack of requisite service or character of discharge.  
Here, the issue before the Board is whether the severance of 
service connection for DJD of the knees was proper.

The Board has carefully reviewed the evidence of record and 
the applicable laws and finds that restoration of service 
connection for DJD of the knees is warranted.  Specifically, 
the evidence does not establish that the initial decision to 
grant service connection for DJD of the knees was based upon 
fraud or based upon the veteran's military records clearly 
showing that he did not have the requisite service or 
character of discharge.  Similarly, the Board notes that the 
RO has not alleged any of these bases to support the 
severance of service connection.  Rather, this severance is 
based on the opinion that the DJD of the knees was not 
incurred in service and that the original grant was clearly 
and unmistakably erroneous.  However, that is not a basis on 
which to sever protected service-connection.

Accordingly, as a matter of law, restoration of service 
connection for DJD of the knees is warranted.


ORDER

Severance of service connection for DJD of the knees was 
improper; and thus entitlement to restoration of service 
connection for DJD of the knees is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


